IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
)

)

v. ) ID No. l510005575

)

EVERETT COUNCIL, )
)

Defendant. )

Submitted: May 18, 2016
Decided: July 12, 2016
On Defendant’s Motion for Judgment of Acquittal

DENIED.

Christina M. K0ntis Esquire, Deputy Attorney General, Carvel State Building, 820
North French Street, Wilmington, DE 19801, Attorney for the State.

David C. Skoranski, Esquire, Assistant Public Defender, Carvel State Offlce
Building, 820 North French Street, Wilmington, DE, Attorney for Defendant.

WHARTON, J.

_ORDER

This 12th day of July, 2016, the Court having considered the Defendant’s
Motion for Judgment of Acquittal, the State’s Response and the record in this case,
it appears to the Court that:

l. Defendant Everett Council ("Council") was convicted by a jury of the
charges of Burglary Second Degree, Theft (m), Conspiracy Second Degree,
Possession of Ammunition by a Person Prohibited and Criminal Mischief (m). On
April 7, 20l6, he filed a timely Motion for Judgment of Acquittal generally
alleging insufficiency of the evidence.l More particularly, he alleges that "the
State introduced no evidence to identify the defendant as ‘Everett Council’ and
further no evidence to identify him at the scene of the Burglary or in the vehicle
where the proceeds were found."z The State argues that the evidence, both direct
and circumstantial, when viewed in the light most favorable to the State, was
sufficient to allow a reasonable jury to convict the defendant.3

2. When considering a motion for judgment of acquittal based on
insufficiency of the evidence, the Court considers the evidence, together with all

legitimate inferences therefrom from the point of view most favorable to the State.4

lDef.’s Mot. for Judg. of Acquittal, D.I. 18.

2 Id. at 11 4.

3 Sate’s Resp. to Def.’s Mot. for Judg. of Acquittal, D.I. 20 at 8-9.

"State v. Biter, ll9 A.Zd 894 (Del. 1955); Vouras v. State, 452 A.2d 1165 (Del. Super. 1982).

2

If any rational trier of fact, when viewing the evidence in that fashion, could find
the defendant guilty beyond a reason doubt, the motion fails.5 lt is irrelevant if
most of the State’s evidence is circumstantial since the Court does not distinguish
between direct and circumstantial evidence.6

3. The evidence offered by the State included the testimony of a witness,
Efren Rodriguez, who lived across the street from the victim. Rodriguez testified
that he saw a red Volkswagen Beetle pull into the victim’s driveway while he was
inside his house looking out of the window. He wrote down the license plate
number and continued to watch as he observed a man and a woman get out of the
vehicle. He described the man, who exited the driver’s side, as a "husky" white
male, approximately 6’ tall, dressed in all white with white shoes. He described
the woman, who exited the passenger side, as approximately 5’ tall with black hair
and a tattoo on one arm. He saw the two go to the front door where they began to
pull on the door, and then move to the side of the house where they looked into
windows before disappearing behind the house. Approximately 40 minutes later,
he saw the vehicle drive off toward Delaware City. When shown a photo line-up
of men, Rodriguez selected two photographs, but was leaning more towards one of

them more than the other. Council’s photograph was the other. At trial, he

5 Gronenthal v. State, 779 A.2d876,879 (Del. 2001); Monroe v. State, 652 A.2d 560, 563 (Del.

1995).
"’Vincent v. State, 996 A.2d 777, 779 (Del. 2010).

3

reversed himself and selected Council’s photograph because the first photograph
was thinner and he remembered the burglar as "husky". He identified a
photograph of Trisha Grossi in another photographic line-up as the female.
Rodriguez made no in court identification.

4. The victim of the burglary, Margaret Buckson, was not home when the
crime occurred. She was called by her daughter who discovered the burglary..
When she arrived home, she noticed that a rear window was damaged. She
identified a bracelet recovered during the execution of a search warrant on
Council’s red Beetle as property stolen from her home.

5. Jennifer Buckson, Margaret Buckson’s daughter who discovered the
burglary, testified that she knew Council because she had dated him in the past and
he was a friend of her eX-boyfriend. She was familiar with Council’s vehicle, a red
Volkswagen Beetle. She also knew Council’s girlfriend, whom she knew as
"Trish" and was able to identify her from a photograph of Trisha Grossi. Jennifer
Buckson also knew that Council was a painter by trade.

6. Officer Loftus of the New Castle County Police was the State’s only law
enforcement witness. He testified that the vehicle with the license plate observed
by Rodriguez was registered by Council. When he searched that vehicle in
Council’s driveway four days later, he found Margaret Buckson’s bracelet, a single

bullet, and a latex glove. During a search of Council’s residence, he located

documents addressed to Trisha Grossi and white painter’s clothes. In court, he
identified the defendant as Everett Council from a photograph he had seen of
Council.

7. When viewing all of the evidence, both direct and circumstantial, and all
reasonable inferences drawn therefrom, in the light most favorable to the State, it is
clear that there is ample evidence from which a reasonable jury could find Council
guilty. That evidence includes the identification of Council’s vehicle, his
girlfriend, and someone resembling Council being at the victim’s house acting in a
manner consistent with burglarizing it; property stolen from the burglary found in
Council’s vehicle, along with a bullet; and painter’s clothes similar to what the
male burglar was wearing found in Council’s residence. Finally, Council was
identified in court by Officer Loftus as Everett Council.

Therefore, for all of the foregoing reasons, Defendant’s Motion for
Judgment of Acquittal is DENIED.

IT IS SO ORDERED.

 

Ferri W. Wharton, udge

oc: Prothonotary
oc: Investigative Services